DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-13, 16-20, 22, 25-29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth (US 2005/0216655).

claim 1, Rosenbluth teaches a controller, configured to manage execution of an operation whose execution depends on inputs (see paragraph 30; control logic 130 that receives the inputs and initiates RAM 102a-102n operations based on the input tag value and operation to perform) from a group of one or more work-request initiators (see Fig. 7 and paragraph 50; engines 202).
Rosenbluth does not explicitly teach processing circuitry, configured to: read one or more values, which are set by the work-request initiators in one or more memory locations that are accessible to the work-request initiators and to the network device; and trigger execution of the operation in response to verifying that the one or more values read from the one or more memory locations indicate that the work- request initiators in the group have provided the respective inputs.
However, Rosenbluth teaches data 106 read from the RAMs 102a-102b identify which entries include the different subtag values 104a, 104b forming the tag 104. For example, the data 106a output by RAM 102a identifies both entries 0 and 1 as having first subtags of "0000" while data 106b output by RAM 102b identifies only CAM entry 0 as having a subtag of "1111" (see paragraph 18)…control logic 130 that receives the inputs and initiates RAM 102a-102n operations based on the input tag value and operation to perform. For example, in the case of ternary operations, the control logic 130 may issue multiple write operations for different subtag values matching a subtag value including "don't care" bits (i.e., write operations are issued and performed if tag value match/respective inputs are provided).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device to include the above mentioned to improve the performance (see Rosenbluth, paragraph 13, lines 11-14).
claim 2, Rosenbluth teaches wherein at least one of the one or more memory locations resides in the network device (see paragraphs 45 and 47; network processor).

With respect claim 3, Rosenbluth teaches wherein at least one of the one or more memory locations resides in a compute node that hosts the network device (see paragraph 50; engines 202 may feature a CAM).

With respect claim 4, Rosenbluth teaches wherein at least one of the one or more memory locations resides remotely from the network device, over the communication network (see paragraphs 49-50; CAM may be a resource shared by the different engines 202).

With respect claim 9, Rosenbluth teaches wherein a size of the group is predefined (see paragraph 47; collection of engines (i.e., more than one)).

With respect claim 10, Rosenbluth does not explicitly teach wherein the controller is further configured to define a condition that depends on the one or more values stored in the one or more memory locations, and wherein the processing circuitry is configured to evaluate the condition over the one or more values read from the one or more memory locations, and to trigger the execution of the operation in response to verifying that the condition is met.
However, Rosenbluth teaches control logic 130 that receives the inputs and initiates RAM 102a-102n operations based on the input tag value and operation to perform. For example, in the case of ternary operations, the control logic 130 may issue multiple write operations for different 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device to include the above mentioned to improve the performance (see Rosenbluth, paragraph 13, lines 11-14).

With respect claim 11, Rosenbluth teaches wherein two or more of the work-request initiators reside in a single compute node (see paragraph 47; network processor 200 shown features a collection of processing engines 202 on a single integrated semiconductor die).

With respect claim 12, Rosenbluth teaches wherein at least two of the work-request initiators reside in different compute nodes (see paragraph 50; engines 202 may communicate with other engines 202 via the core 210 or other shared resources).

With respect claim 13, Rosenbluth teaches wherein at least one of the work-request initiators resides in the network device (see paragraph 47; network processor 200 shown features a collection of processing engines 202 on a single integrated semiconductor die).

With respect claim 16, Rosenbluth teaches wherein the group of one or more work-request initiators comprises a plurality of work-request initiators (see Fig. 7 and paragraph 47; a collection of processing engines 202).

claim 17, Rosenbluth teaches for an operation whose execution depends on inputs from a group of one or more work-request initiators (see paragraph 30; control logic 130 that receives the inputs and initiates RAM 102a-102n operations based on the input tag value and operation to perform) from a group of one or more work-request initiators (see Fig. 7 and paragraph 50; engines 202).
Rosenbluth does not explicitly teach reading, by the network device, one or more values, which are set by the work-request initiators in one or more memory locations that are accessible to the work-request initiators and to the network device; and triggering, by the network device, execution of the operation in response to verifying that the one or more values read from the one or more memory locations indicate that the work-request initiators in the group have provided the respective inputs.
However, Rosenbluth teaches data 106 read from the RAMs 102a-102b identify which entries include the different subtag values 104a, 104b forming the tag 104. For example, the data 106a output by RAM 102a identifies both entries 0 and 1 as having first subtags of "0000" while data 106b output by RAM 102b identifies only CAM entry 0 as having a subtag of "1111" (see paragraph 18)…control logic 130 that receives the inputs and initiates RAM 102a-102n operations based on the input tag value and operation to perform. For example, in the case of ternary operations, the control logic 130 may issue multiple write operations for different subtag values matching a subtag value including "don't care" bits (i.e., write operations are issued and performed if tag value match/respective inputs are provided).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the device 

With respect claim 18, Rosenbluth teaches wherein at least one of the one or more memory locations resides in the network device (see paragraphs 45 and 47; network processor).

With respect claim 19, Rosenbluth teaches wherein at least one of the one or more memory locations resides in a compute node that hosts the network device (see paragraph 50; engines 202 may feature a CAM).

With respect claim 20, Rosenbluth teaches wherein at least one of the one or more memory locations resides remotely from the network device, over the communication network (see paragraphs 49-50; CAM may be a resource shared by the different engines 202).

With respect claim 22, Rosenbluth does not explicitly teach wherein the one or more memory locations comprise multiple memory locations, each memory location set by a respective work-request initiator in the group, and wherein triggering the execution comprises evaluating a condition defined over the values read from the memory locations, and triggering the execution of the operation in response to verifying that the condition is met.
However, Rosenbluth teaches control logic 130 that receives the inputs and initiates RAM 102a-102n operations based on the input tag value and operation to perform. For example, in the case of ternary operations, the control logic 130 may issue multiple write operations for different 
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to improve the performance (see Rosenbluth, paragraph 13, lines 11-14).

With respect claim 25, Rosenbluth teaches wherein a size of the group is predefined (see paragraph 47; collection of engines (i.e., more than one)).

With respect claim 26, Rosenbluth does not explicitly teach wherein triggering the execution comprises: defining a condition that depends on the one or more values stored in the one or more memory locations; evaluating the condition over the one or more values read from the one or more memory locations; and triggering the execution of the operation in response to verifying that the condition is met.
However, Rosenbluth teaches control logic 130 that receives the inputs and initiates RAM 102a-102n operations based on the input tag value and operation to perform. For example, in the case of ternary operations, the control logic 130 may issue multiple write operations for different subtag values matching a subtag value including "don't care" bits (i.e., write operations are triggered if values match/condition met).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the 

With respect claim 27, Rosenbluth teaches wherein two or more of the work-request initiators reside in a single compute node (see paragraph 47; network processor 200 shown features a collection of processing engines 202 on a single integrated semiconductor die).

With respect claim 28, Rosenbluth teaches wherein at least two of the work-request initiators reside in different compute nodes (see paragraph 50; engines 202 may communicate with other engines 202 via the core 210 or other shared resources).

With respect claim 29, Rosenbluth teaches wherein at least one of the work-request initiators resides in the network device (see paragraph 47; network processor 200 shown features a collection of processing engines 202 on a single integrated semiconductor die).

With respect claim 32, Rosenbluth teaches wherein the group of one or more work-request initiators comprises a plurality of work-request initiators (see Fig. 7 and paragraph 47; a collection of processing engines 202).

Allowable Subject Matter
Claims 5-8, 14-15 21, 23-24 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosenbluth (US 2005/0216656). Rosenbluth teaches control logic 130 may issue multiple write operations for different subtag values matching a subtag value including "don't care" bits (paragraph 30).
Tsirkin (US 2017/0228271). Tsirkin teaches a page-fault based fast memory mapped I/O for virtual machines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139